internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi bo9 plr-161796-01 date date in re decedent spouse children grandchildren attorney date date date trust trust court state plr dear this is in response to your representative’s letter dated date and subsequent correspondence requesting an extension of time in which to sever a_trust into exempt and nonexempt trusts for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election with respect to the exempt trust the facts and representations submitted are summarized as follows during her life decedent created trust a revocable_trust to which she transferred the bulk of her assets and trust decedent died testate on date survived by spouse children and grandchildren trust became irrevocable at her death under her will decedent bequeathed her tangible_personal_property to spouse and the residue of her estate to trust under the terms of trust as of the date of decedent's death an interest in residential_real_property was distributed to spouse and the remainder of the assets of trust was distributed outright in equal shares to decedent's children article v a of the agreement governing trust provides that the net_income of trust shall be paid to or for spouse quarter annually or at more frequent intervals article v b provides that on the death of spouse the balance of the trust estate shall be divided into equal shares for children article v b of the agreement governing trust provides that the shares allocated to each of the children shall be further divided into two shares one that is exempt for gst tax purposes the exempt trusts and one that is nonexempt for gst tax purposes the non-exempt trusts each of which is to be held administered and distributed as a separate trust article v b further provides that each child’s exempt trust shall include assets equal in value to the amount of any of decedent’s gst tax exemption that has been allocated to that child’s exempt share by the person having the authority to make that allocation on behalf of decedent article v b a of the agreement governing trust provides that the trustee shall pay to or for each child the entire net_income of that child’s trusts if the trustee deems the income to be insufficient the trustee shall also invade the principal of the trusts as the trustee in the trustee’s discretion deems necessary for the child’s proper support maintenance health and education articles v b b and v b a provide that upon the death of a child if no other child of decedent remains living the deceased child’s trusts shall terminate and the balance of the trusts shall be distributed free of trust to the then living issue of such child by right of representation or if none to the then living issue of decedent by right of representation articles v b b and v b b provide that if upon the death of a child any other child of decedent remains living the remaining balance in the deceased child’s trusts shall be retained in trust for the benefit of that child’s issue the grandchildren if the deceased child has no living issue the remaining balance in that child’s trust shall be distributed to decedent’s then living issue by right of representation if a part of that balance would otherwise be distributed to a person for whose benefit a_trust is then being administered under article that part shall instead be added to that trust and administered according to its terms plr article vii f of the agreement governing trust provides that in any case in which the trustee is required pursuant to the provisions of trust to divide any trust property into parts or shares for the purpose of distributions or otherwise the trustee is authorized to make the division and distribution_in_kind including undivided interests in any property or partly in_kind and partly in cash in making distributions in_kind or partly in_kind the trustee may take into consideration the basis for income_tax purposes of the property to be distributed to any beneficiary and the potential income_tax burden to be borne by a beneficiary as a result of distribution_in_kind on date decedent’s estate timely filed a form_706 estate and generation- skipping transfer_tax return prepared by attorney on schedule m of the form_706 attorney made an election under sec_2056 of the internal_revenue_code to treat the entire value of trust as qtip property and claimed a deduction in this amount attorney did not make a reverse_qtip_election under sec_2652 to treat decedent as the transferor of any portion of trust for gst tax purposes and did not make an effective allocation of decedent’s gst tax exemption to any portion of trust attorney represents in an affidavit that she neither advised spouse as personal representative of decedent’s estate that trust could or should be divided into gst tax exempt and nonexempt trusts nor that a reverse_qtip_election under sec_2652 could or should be made for any portion of trust spouse as trustee of trust filed a petition with state court requesting reformation to divide trust to reduce taxes as of decedent’s death into two trusts one that is exempt from imposition of the gst tax and a second trust consisting of the balance that is nonexempt the petition stated that the language of trust 1's governing instrument shows decedent's intention to plan her estate to take advantage of the gst tax exemption provided by the code and that in order to fully and effectively use her entire gst tax exemption trust should be divided into gst-exempt and nonexempt shares to be held as separate trusts and a reverse_qtip_election should be made for decedent's_estate with respect to the gst-exempt share the petition proposed that the gst exempt trust would consist of that portion of the assets of trust equal in value to dollar_figure that the gst non-exempt trust would consist of the remainder of the assets of trust and that the personal representative of decedent's_estate then would apply all of her dollar_figure gst tax exemption to the gst exempt trust each trust would be governed in accordance with the provisions governing trust on date state court issued an order pursuant to state law effective as of the date of decedent’s death granting the petition to reform trust by directing the trustee to divide trust into two separate trusts pursuant to that order the gst exempt trust is to consist of assets equal in value to the amount of decedent’s unused federal gst tax exemption at the date of death and the gst non-exempt trust is to consist of the balance of the assets of trust the funding of these two trusts may be made on a nonpro rata basis provided funding is based on the fair_market_value of the assets on plr the date of funding the order stated that the reformation and division of trust was directed in order to protect the rights of beneficiaries and accomplish the purposes of decedent it is represented that no additional contributions have been made to trust since decedent contributed her assets to trust prior to her death it is further represented that all of decedent’s children survived her that the required distributions from trust to spouse and children were made effective as of decedent’s date of death and that no other potential generation-skipping trusts existed at or after decedent’s death decedent’s estate requests an extension of time under sec_301 of the procedure and administration regulations in which to sever trust pursuant to sec_26_2652-2 of the gst tax regulations into gst tax exempt and nonexempt trusts and to make a sec_2652 reverse_qtip_election with respect to the exempt trust sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2044 provides that the value of the gross_estate shall include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides in relevant part that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 by reason of subsection b thereof sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited by sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed with respect to such interest sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes plr of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 a qtip_election such an election once made shall be irrevocable sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion ration every individual shall be allowed a gst tax exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 redesignated as sec_2632 by the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no provides that any portion of an individual’s gst tax exemption which has not been allocated within the time prescribed by subsection a shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that no automatic allocation of gst tax exemption is made to a_trust that will plr have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer with respect to the trust sec_2652 provides that for purposes of chapter the term transferor means - a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made a reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory plr election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections section a provides that in general requests for extensions of time for regulatory elections which do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9001-3 requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government section b v provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election state law provides that on petition by a trustee personal representative beneficiary or a party in interest after notice to affected parties as the court may direct and for good cause shown a court may i divide a_trust into or more separate trusts or ii consolidate or more trusts into a single trust state law further provides that a court may divide a_trust or consolidate trusts on terms and conditions as the court considers appropriate and if the court is satisfied that a division of a_trust or consolidation of trusts will not defeat or materially impair the accomplishment of trust purposes or the interests of the beneficiaries in this case because a qtip_election was made on decedent’s form_706 with respect to trust the assets of trust will be included spouse’s gross_estate under sec_2044 at his death unless there is a disposition under sec_2519 spouse is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of decedent’s unused gst tax exemption to any portion of trust if decedent’s estate is allowed to make a reverse_qtip_election under sec_2652 and sec_26_2652-2 with respect to any portion of the assets of trust however decedent will be treated as the transferor of such assets for gst tax purposes based on the facts and representations submitted the requirements of sec_26_2654-1 and sec_301_9100-3 have been satisfied the severance of trust into a gst exempt trust and a gst nonexempt trust will be recognized for gst tax purposes accordingly an extension of time is granted to date for the severance an extension of time also is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the gst exempt trust the election should be made on a supplemental form_706 filed with the appropriate service plr center a copy of this letter should be attached to the supplemental form_706 and a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we note however that an extension of time in which to make a reverse_qtip_election under sec_2652 does not extend the time in which to allocate any of decedent’s gst tax exemption remaining unused at her death in this case no allocation of gst tax exemption was made on decedent’s estate_tax_return accordingly in view of the reverse_qtip_election decedent’s unused gst tax exemption is allocated in accordance with the rules of sec_2632 and sec_26_2632-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer's authorized representatives sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
